Order unanimously modified to the extent of reducing the amount required tobe depo.Jt.ed by the defendant monthly to the credit of the plaintiff in the Chase National Sank from $300 -|250; and by reducing the counsel feo required to be paid by tha defend an# L-om $1,600 to $750, such reduced sum to -fe? paid in two equal installments, the f,,.st within temdays after service of a copy of the order to be entered hereon, and tw .second in the manner directed in the order appealed from, and as thus modified affirmed, without costs. No opinion. Settle order on notice. Present — Maitin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.